USDC SDNY
° \ fT DOCUMENT
Fr ied man Q SIMO! fesectronicauty Fre
INJURY LAWYERS ——————e | | DOCH

 

1/24/2020

——*

JOHN G. PAPADOPOULOS, ESQ.
jgp@friedmansimon.com

January 24, 2020

Via ECF

District Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Mahendra Adhikari v. United States of America
Date of Accident: 12/31/17
Docket No.: 1:19-cv-10995-AT

Dear Honorable Judge Torres:

This office represents Plaintiff in the above matter. We submit this joint letter to
request an adjournment of the initial conference currently scheduled for January 29, 2020, as
well as to request an adjournment of the current January 27, 2020 deadline to file a proposed
case management plan.

Defense counsel is yet to appear or answer in this matter — the deadline to answer is
February 11, 2020. I was able to speak with Brandon Cowart, Assistant United States
Attorney. He has advised that he will be appearing for Defendant in this matter, and joins in
the request for an adjournment.

The parties jointly request a date in late February that is acceptable to the Court, so
that the Answer can be filed, and initial discovery can be exchanged prior to submitting a
proposed case management plan.

Thank you for your time and attention to this matter. Do not hesitate to contact our
offices should the Court have any questions.

Respectfully submitted,

GRANTED. The initial pretrial conference
scheduled for January 29, 2020 is ADJOURNED John G. Papadopoulos
to March 4, 2020, at 12:20 p.m. By February

26, 2020, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED. O-

pares New York. New York ANALISA TORRES
° United States District Judge
